DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on March 17, 2021.
Claims 8-16 are pending.
Response to Arguments
Applicant’s arguments, see pages 4-6, filed March 17, 2021, with respect to claims 8-16 have been fully considered and are persuasive.  The rejection of January 21, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a planetary gearset having an output shaft being rotatably supported within a housing that encloses the planetary gearset, a ring gear which is rotationally fixed to the housing that encloses the planetary gearset, the input shaft being at least indirectly supported by the housing and fixed in both axial directions by a single roller bearing and the remaining structure of claim 8.
The prior art does not anticipate or render obvious a planetary gear set having the input shaft being at least indirectly supported by the housing and fixed in both axial directions by a single roller bearing, the roller bearing is in a form of a deep-groove ball bearing, which is fixed, in the axial directions, both relative to the input shaft and relative to the housing and is guided, relative to the housing, in a radially floating manner, 
The prior art does not anticipate or render obvious a planetary gearset of an axle transmission in a wheel axle of a vehicle having the input shaft being at least indirectly supported on the housing by a single roller bearing such that the input shaft is fixed in both axial directions relative to the housing and radially movable relative to the housing and the remaining structure of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659